Nash, J.
In the contract for the sale and conveyance of her separate real estate, Avitnessed by the deed of conveyance, with its covenants peculiarly Avorded, Eliza Redinger agreed that her separate property should be charged Avith the payment of all liens that Avere upon the real estate at that time. This was just as much a part of the contract as was Gerlach’s promise to pay a part of the purchase money at a future date. When Mrs. Redinger brought an action to enforce Gerlach’s unperformed part of the contract, to Avit: the payment of the balance of the purchase money, Gerlach had the right to have deducted therefrom the amounts Avhicli he had paid to remove the liens subsisting upon the property at the time of the agreement. The recent decisions of the supreme court of Ohio have tended to enlarge the rights of married women in regard to their separate estates, and consequently increased their *391liabilities. Our conclusion in this case is in harmony with the spirit of these decisions.
Judgment reversed.
Dickman, J., dissented, and Martin, J., did not sit in the ease.